                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 19-2809-DMG (KS)                                         Date: May 10, 2019
Title       David Millender v. R.C. Johnson




Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                             N/A
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On April 11, 2019, Petitioner, a California state prisoner proceeding pro se, filed a Petition
for Writ of Habeas pursuant to 28 U.S.C. § 2254 (the “Petition”). (Dkt. No. 1.) The Petition
consisted of Petitioner’s completed Central District form habeas petition (Petition at 1-8), a
handwritten habeas corpus petition, and several excerpts from the Reporter’s Transcript of
Petitioner’s trial. On April 16, 2019, the Court informed Petitioner that he had failed to sign the
Petition and ordered him to file a signed First Amended Petition. (Dkt. No. 4.) On May 8, 2019,
Petitioner filed a signed First Amended Petition (the “FAP”). (Dkt. No. 5.) The FAP is identical
to the first eight pages of the Petition – that is, it identifies the legal theory underpinning
Petitioner’s four claims for relief and instead of providing the supporting facts for each claim it
states only “see petition.” (Id.) However, Petitioner did not attach an additional petition (or any
excerpts from the Reporter’s Transcripts) to the FAP. (See generally id.)

        Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts, 28
U.S.C. foll. § 2254 (“Habeas Rules”), requires a district court to dismiss a petition without ordering
a responsive pleading where “it plainly appears from the petition and any attached exhibits that
the petition is not entitled to relief.” Habeas Rule 4. Additionally, Habeas Rule 2(c) requires each
habeas petition to, inter alia, “state the facts supporting each ground.” Habeas Rule 2(c)(2); see
also Blackledge v. Allison, 431 U.S. 63, 75 n.7 (1977) (petitioner must state facts that point to a
real possibility of constitutional error to be entitled to habeas corpus relief). Because the FAP
provides no supporting facts for any of the claims asserted, the claims are conclusory and the FAP
subject to dismissal pursuant to Habeas Rule 4. See also James v. Borg, 24 F.3d 20, 26 (9th Cir.
1994) (“Conclusory allegations which are not supported by a statement of specific facts do not
warrant habeas relief.”).


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 19-2809-DMG (KS)                                       Date: May 10, 2019
Title       David Millender v. R.C. Johnson


       IT IS THEREFORE ORDERED that Petitioner shall SHOW CAUSE no later than May
31, 2019 why the FAP should not be dismissed for failure to comply with Habeas Rule 2(c) and
Habeas Rule 4. Petitioner may discharge this Order by filing one of the following on or before the
May 31, 2019 deadline:

        (1) A complete Second Amended Petition that is signed, does not refer to any of
            Petitioner’s earlier pleadings, and articulates specific facts supporting each claim for
            habeas relief;
        (2) A signed request for the Court to attach to the FAP the two attachments to the original
            Petition (i.e., the handwritten petition and Reporter’s Transcript excerpts) and serve the
            FAP with the attachments on Respondent; or
        (3) A signed Notice of Voluntary Dismissal pursuant to Fed. R. Civ. P. 41(a).

       Petitioner’s failure to timely comply with this Order and show cause why the FAP
should not be dismissed may result in a recommendation of dismissal pursuant to Habeas
Rule 4, Local Rule 41-1, and Fed. R. Civ. P. 41.


        IT IS SO ORDERED.

                                                                                                  :
                                                                  Initials of Preparer   gr




CV-90 (03/15)                           Civil Minutes – General                               Page 2 of 2
